         Case 1:20-cv-01207-RP Document 1 Filed 12/10/20 Page 1 of 20




                    UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                           AUSTIN DIVISION

ROCKETT SPECIAL UTILITY DISTRICT,            §
a political subdivision of the State of Texas§
                                             §
                    Plaintiff,               §
                                             §            Civil Action No.:
vs.                                          §            20-CV-1207
                                             §
SHELLY BOTKIN, DEANN T. WALKER,              §            Jury Trial Demanded
and ARTHUR C. D’ANDREA, in their official    §
capacities as Commissioners of the           §
PUBLIC UTILITY COMMISSION OF TEXAS; §
JOHN PAUL URBAN, in his official capacity    §
as Executive Director of the PUBLIC UTILITY §
COMMISSION OF TEXAS; ALAMO                   §
MISSION LLC, a Delaware limited liability    §
company; CITY OF RED OAK                     §
INDUSTRIAL DEVELOPMENT                       §
CORPORATION, a Texas non-profit              §
corporation; RED OAK INDUSTRIAL              §
DEVELOPMENT CORPORATION, a Texas             §
non-profit corporation; FCS LANCASTER, LTD., §
a Texas limited partnership; and COMPASS     §
DATACENTERS DFW III, LLC, a Texas            §
limited liability company                    §
                                             §
                    Defendants.              §

                   PLAINTIFF’S ORIGINAL COMPLAINT

      COMES NOW Rockett Special Utility District, and for its Original Complaint

against Defendants Shelly Botkin, Deann T. Walker and Arthur C. D’Andrea, in

their official capacities as Commissioners of the Public Utility Commission of

Texas; John Paul Urban, in his official capacity as Executive Director of the Public

                                         1
            Case 1:20-cv-01207-RP Document 1 Filed 12/10/20 Page 2 of 20




Utility Commission of Texas; Alamo Mission LLC; City of Red Oak Industrial

Development Corporation; Red Oak Industrial Development Corporation; FCS

Lancaster, Ltd.; and Compass Datacenters DFW III, LLC, respectfully states and

alleges as follows:

                            JURISDICTION AND VENUE

       1.      This Court has jurisdiction under 28 U.S.C. § 1331, as this case is based

on a federal question claim brought under 7 U.S.C. § 1926(b) (“§ 1926(b)”), 42

U.S.C. § 1983 (“§ 1983”), and U.S. Const. art. VI, cl. 2, otherwise known as the

Supremacy Clause. This Court has jurisdiction over Plaintiff’s claims for declaratory

judgment under the Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202,

and Rule 57 of the Federal Rules of Civil Procedure.

       2.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1)

and (2) because at least one Defendant resides in this judicial district, and a

substantial part of the events giving rise to Plaintiff’s claims occurred, and continue

to occur, in this judicial district.

                                       PARTIES

       3.      Rockett is a political subdivision and an agent and instrumentality of

the State of Texas created under the authority of Article XVI, Section 59 of the Texas

Constitution, and operating pursuant to, among others, Chapters 13, 49 and 65 of the

Texas Water Code, furnishing water service to areas in Ellis and Dallas Counties.



                                            2
           Case 1:20-cv-01207-RP Document 1 Filed 12/10/20 Page 3 of 20




Rockett is an “association” as that term is used in 7 U.S.C. § 1926(a). Rockett is

indebted on a loan guaranteed by the USDA. Rockett holds the federal right to be

the exclusive water service provider within any area for which Rockett has the legal

right to provide water service and provided or has made service available (can

provide water service within a reasonable period of time), which includes the land

described in the Decertification Petitions referenced below. Rockett moves the

District Court to take judicial notice of the Decertification Petitions and all other

matters filed in said actions pending before the Public Utility Commission of Texas.

      4.      Defendants Shelly Botkin, Deann T. Walker and Arthur C. D’Andrea,

(collectively referred to as the “Commissioners”) are commissioners for the Public

Utility Commission of Texas, a state agency (“PUC”). The Commissioners are

named as Defendants solely in their official capacities as commissioners of the PUC.

The Commissioners are charged with the primary responsibility for implementing

state laws relating to the use and conservation of natural resources, environmental

protection and water service. The Commissioners may be served with process by

serving each at the William B. Travis Building, 1701 N. Congress Ave., 7th Floor,

Austin, TX 78701.

Rockett seeks only prospective injunctive relief against the Commissioners.

      To ensure the enforcement of federal law ... the Eleventh Amendment
      permits suits for prospective injunctive relief against state officials
      acting in violation of federal law.



                                         3
           Case 1:20-cv-01207-RP Document 1 Filed 12/10/20 Page 4 of 20




Pzifer, Inc. v. Texas Health & Human Servs. Comm'n, No. 1:16-CV-1228-LY, 2017

WL 11068849, at *2 (W.D. Tex. Sept. 29, 2017) (quoting Nelson v. Univ. of Tex. at

Dallas, 535 F.3d 318, 322 (5th Cir. 2008).

      5.      Defendant John Paul Urban (“Urban”), in his official capacity as

Executive Director of the PUC, is named as a Defendant solely with respect to his

official capacity as Executive Director of the PUC. Urban may be served with

process at the William B. Travis Building, 1701 N. Congress Ave., 7th Floor, Austin,

TX 78701.

      Rockett seeks only prospective injunctive relief against Urban.

      6.      Defendant Alamo Mission LLC (“Alamo”) is a Delaware limited

liability company, authorized to conduct business in the State of Texas. Alamo may

be served with process on its registered service agent: Corporation Service Company

dba CSC – Lawyers Incorporating Company, 211 E. 7th Street, Suite 620, Austin,

Texas 78701-3218.

      7.      Defendant City of Red Oak Industrial Development Corporation

(“CROIDC”) is a Texas nonprofit corporation incorporated under the Development

Corporation Act of 1979 (Chapter 501, Texas Local Government Code). CROIDC

may be served with process on its registered service agent: Todd Fuller, 200

Lakeview Parkway, Red Oak, TX 75154.




                                         4
           Case 1:20-cv-01207-RP Document 1 Filed 12/10/20 Page 5 of 20




      8.      Defendant Red Oak Industrial Development Corporation (“ROIDC”) is

a Texas nonprofit corporation incorporated under the Development Corporation Act

of 1979 (Chapter 501, Texas Local Government Code). ROIDC may be served with

process on its registered service agent: Todd Fuller, 200 Lakeview Parkway, Red

Oak, TX 75154.

      9.      FCS Lancaster Ltd. (“FCS”) is a Texas limited partnership. FCS may

be served with process on its registered service agent: Koons Real Estate Law, P.C.,

1410 Robinson Road, Unit 100, Corinth, TX 76210.

      10.     Compass Datacenters DFW III, LLC, (“Compass”) is a Delaware

limited liability company. Compass may be served with process on its registered

service agent: Corporation Service Company, 211 E. 7th Street, Suite 620, Austin,

TX 78701-3218.

                    DEFENDANTS’ VIOLATIONS OF § 1926(b)

      11.     On March 27, 2019 judgment was entered against the Commissioners

in Crystal Clear:

      The court ORDERS AND DECLARES:

      (1) PUC Officials' Final Order of September 28, 2016, in the matter
      titled Tex. Pub. Util. Comm'n, Petition of Las Colinas San Marcos
      Phase ILLC, Docket No. 46148 was entered in violation of 7 U.S.C.
      § 1926(b) and is void.

      (2) 7 U.S.C. § 1926 preempts and voids the following section of Tex.
      Water Code § 13.254(a-6): “The utility commission may not deny a



                                         5
         Case 1:20-cv-01207-RP Document 1 Filed 12/10/20 Page 6 of 20




      petition received under Subsection (a-5) based on the fact that a
      certificate holder is a borrower under a federal loan program.”

      (3) To the extent that Tex. Water Code § 13.254(a-5) directs PUC
      Officials to grant a petition for decertification that meets the
      requirements of that provision without regard to whether the utility
      holding the certification is federally indebted and otherwise entitled to
      the protections of 7 U.S.C. § 1926(b), the statute is preempted and is
      void.

      IT IS FURTHER ORDERED that the PUC, its officers, employees,
      and agents are permanently enjoined from enforcing in any manner
      the order of September 28, 2016, in the matter titled Tex. Pub. Util.
      Comm'n, Petition of Las Colinas San Marcos Phase I LLC, Docket No.
      46148 (Final Order).

Crystal Clear Special Util. Dist. v. Walker, No. 1:17-CV-254-LY, 2019 WL

2453777, at *2 (W.D. Tex. Mar. 27, 2019) (Emphasis added).

      12.    Prior to the District Court entering judgment against the

Commissioners and declaring that Tex. Water Code §§ 13.254(a-5) and (a-6) are

void (relative to entities that enjoy the protection of § 1926(b)) the Commissioners

suggested that they had no choice but to follow state law despite that law being

contrary to federal law. U.S. Magistrate Judge Andrew W. Austin (Western District)

stated in his report and recommendation to the District Court:

      Thus, regardless of whether § 13.254(a-5) explicitly directs the PUC to
      consider the provisions of 7 U.S.C. § 1926(b), the PUC has no choice
      in the matter, as the Constitution compels it to consider that applicable
      federal law. The fact that the PUC suggests otherwise is troubling.
      Generally, a court should be as circumscribed as possible when it
      determines the scope of a ruling invalidating a statute, and this is
      particularly true when there are both separation of powers and
      federalism issues implicated, as there are here. But the PUC Officials’

                                         6
          Case 1:20-cv-01207-RP Document 1 Filed 12/10/20 Page 7 of 20




        suggestion that they have no choice but to follow state law even in
        the face of a directly contrary federal law—despite the fact that the
        agency has a general counsel and a staff full of attorneys—supports
        Crystal Clear’s argument that the Court should go further than simply
        enjoining enforcement of § 13.254(a-6).4 Accordingly, the Court has
        added in its recommended relief, a declaration regarding § 13.254(a-5)
        as well.

Crystal Clear Spec. Util. Dist. v. Walker, No. A-17-CV-00254-LY, 2018 WL

6242370, at *4 (W.D. Tex. Nov. 29, 2018), report and recommendation adopted as

modified sub nom. Crystal Clear Spec. Util. Dist. v. Walker, No. 1:17-CV-254-LY,

2019 WL 2453777 (W.D. Tex. Mar. 27, 2019).

        The Commissioners persistently disregard the judgment of the District Court

and continue ignoring the protections afforded by § 1926(b) to qualifying

associations including Rockett. The Commissioners persistently consider actions

such as the Decertification Petitions that are preempted by § 1926(b) and therefore

void.

        13.   On August 16, 2019, Defendant Alamo filed its petition with the PUC

(case number 49863) seeking a decertification of property situated within Rockett’s

Certificate of Convenience and Necessity (“CCN”) purportedly owned by Defendant

Alamo, pursuant to Tex. Water Code § 13.254(a-5). Alamo’s petition to decertify or

remove a part of Rockett’s CCN is a form of interference prohibited by Rockett’s

federal rights under § 1926(b) and is a violation of § 1926(b) because Alamo is




                                          7
          Case 1:20-cv-01207-RP Document 1 Filed 12/10/20 Page 8 of 20




seeking to reduce the customer pool for Rockett within Rockett’s protected service

area.

        Indeed, the type of encroachment contemplated by § 1926(b) is not
        limited to the traditional guise of an annexation followed by the city's
        initiation of water service. It also encompasses other forms of direct
        action         that       effectively      reduce        a         water
        district's customer pool within its protected area. See id. at 716
        (“[T]he question becomes whether McAlester's sales to customers ...
        purport to take away from Pitt 7's § 1926 protected sales territory.”).

Rural Water Dist. No. 4, Douglas Cty., Kan. v. City of Eudora, Kan., 659 F.3d 969,

985 (10th Cir. 2011) (Emphasis added).

All land Alamo seeks to decertify is situated within Rockett’s CCN No.10099.

        14.   On August 19, 2019, Defendant CROIDC filed its Petition with the

PUC (case number 49871) seeking a decertification of property situated within

Rockett’s CCN and purportedly owned by Defendant CROIDC (and for which

CROIDC later conceded it does not own), pursuant to Tex. Water Code § 13.254(a-

5). CROIDC’s petition to decertify or remove a part of Rockett’s CCN is a form of

interference prohibited by Rockett’s federal rights under § 1926(b) and is a violation

of § 1926(b) because CROIDC is seeking to reduce the customer pool for Rockett

within Rockett’s protected service area. All land CROIDC seeks to decertify is

situated within Rockett’s CCN No. 10099.

        15.   During the pendency of CROIDC’s petition referenced in paragraph 14

above, Defendant ROIDC sought to substitute itself as the petitioning landowner, in



                                           8
         Case 1:20-cv-01207-RP Document 1 Filed 12/10/20 Page 9 of 20




place of CROIDC, and filed pleadings directly requesting that the PUC decertify or

remove a part of Rockett’s CCN. ROIDC’s actions to decertify or remove part of

Rockett’s CCN is a form of interference prohibited by Rockett’s federal rights under

§ 1926(b) and is a violation of § 1926(b) because ROIDC is seeking to reduce the

customer pool for Rockett within Rockett’s protected service area. All land ROIDC

seeks to decertify is situated within Rockett’s CCN No. 10099.

      16.   On July 13, 2020, Defendant FCS filed its Petition with the PUC (case

number 51044) seeking a decertification of Rockett’s CCN regarding property

purportedly owned by Defendant FCS, pursuant to Tex. Water Code § 13.2541 and

16 Tex. Admin. Code § 24.245(h). FCS’s petition to decertify or remove a part of

Rockett’s CCN is a form of interference prohibited by Rockett’s federal rights under

§ 1926(b) and is a violation of § 1926(b) because FCS is seeking to reduce the

customer pool for Rockett within Rockett’s protected service area. All land FCS

seeks to decertify is situated within Rockett’s CCN 10099.

      17.   On November 20, 2020, Defendant Compass filed its petition with the

PUC (case number 51545) seeking a decertification of property situated in Rockett’s

CCN and purportedly owned by Defendant Compass, pursuant to Tex. Water Code

§ 13.2541. Compass’s petition to decertify or remove a part of Rockett’s CCN is a

form of interference prohibited by Rockett’s federal rights under § 1926(b) and is a

violation of § 1926(b) because Compass is seeking to reduce the customer pool for



                                         9
        Case 1:20-cv-01207-RP Document 1 Filed 12/10/20 Page 10 of 20




Rockett within Rockett’s protected service area. All land Compass seeks to decertify

is situated within Rockett’s CCN No. 10099.

      18.    Defendants Alamo, CROIDC, ROIDC, FCS and Compass, knew or

should have known that the Texas statutes that their respective Decertification

Petitions depend upon are unconstitutional and void because those statutes are

preempted by § 1926(b).

      19.    Defendant Commissioners knew or should know that petitions for

decertification filed with the PUC pursuant to Tex. Water Code § 13.254(a-5) or §

13.2451, against an entity such as Rockett, that is entitled to the protections of §

1926(b), are premised on statutes that are void and unenforceable.

      20.    The PUC Commissioners have failed to dismiss the petitions for

decertification referenced in paragraphs 13–17 above and are actively considering

those Decertification Petitions in violation of § 1926(b).

      21.    Rockett is indebted on a loan guaranteed by the United States

Department of Agriculture (“USDA”) (“Guaranteed Loan”). Specifically, the USDA

issued both a Conditional Commitment (a method used by the USDA to insure a

loan) and a Loan Note Guarantee, insuring and guaranteeing a loan made by lender

CoBank ACB to Rockett. An insured or guaranteed loan qualifies the borrower

(Rockett) for § 1926(b) protection.

      Under Section 1926(a), “such loans” include loans the government
      makes or insures, see id. § 1926(a)(1), and loans the

                                          10
        Case 1:20-cv-01207-RP Document 1 Filed 12/10/20 Page 11 of 20




      government guarantees, see id. § 1926(a)(24). Therefore, under
      § 1926(b), the federal guarantee of Douglas–4's private loan may be
      considered one “such loan” for purposes of meeting the
      requirements of § 1926(b).”

Rural Water Dist. No. 4, Douglas Cty., Kan. v. City of Eudora, Kan., 659 F.3d 969,

976 (10th Cir. 2011).

      22.    The Decertification Petitions each admit that the property for which

decertification is sought is within the CCN granted to Rockett by the State of Texas.

      23.    Rockett is entitled to § 1926(b) protection because (1) Rockett is

indebted on a loan both insured and guaranteed by the USDA, and (2) Rockett has

“made service available” because of its nearby facilities and infrastructure

maintained by Rockett and Rockett’s physical ability to provide water service

immediately or within a reasonable period of time. Specifically, Rockett has (1)

adequate facilities to provide water service to the areas specified in the

Decertification Petitions within a reasonable time after a request for service is made

and (2) the legal right to provide service. Green Valley Spec. Util. Dist. v. City of

Schertz, Texas, 969 F.3d 460, 477 (5th Cir. 2020).

      24.    Rockett’s “territory” (i.e., area under Rockett’s CCN) for which it has

the legal right to provide water service under Texas law, includes land identified in

the Decertification Petitions. This legal right cannot be diminished or altered once

Rockett becomes indebted on a loan insured or guaranteed by the USDA.




                                         11
        Case 1:20-cv-01207-RP Document 1 Filed 12/10/20 Page 12 of 20




      In addition to these principles defining the protection § 1926(b) affords
      rural water districts from competition, state law cannot change the
      service area to which the protection applies, after that federal
      protection has attached. See Pittsburg County, 358 F.3d at 715. For
      instance, “where the federal § 1926 protections have attached, § 1926
      preempts local or state law that can be used to justify a municipality's
      encroachment upon disputed area in which an indebted association is
      legally providing service under state law.” Pittsburg County, 358 F.3d
      at 715 (quotation, alteration omitted).

Rural Water Sewer & Solid Waste Mgmt. v. City of Guthrie, 344 F. App'x 462, 465

(10th Cir. 2009), certified question answered sub nom. Rural Water Sewer & Solid

Waste Mgmt., Dist. No. 1, Logan Cty., Oklahoma v. City of Guthrie, 2010 OK 51,

253 P.3d 38 (Emphasis added).

      Defendants Alamo, CROIDC, ROIDC, FCS and Compass are attempting to

diminish or alter the territory of Rockett through their Decertification Petitions, all

of which violate § 1926(b).

      25.    Any doubts regarding whether Rocket is entitled to the protections of §

1926(b) must be resolved in Rockett’s favor. Rockett’s territory is sacrosanct.

      In order to achieve both of these stated purposes, “[d]oubts
      about whether a water association is entitled to protection from
      competition under § 1926(b) should be resolved in favor of the
      F[M]HA-indebted party seeking protection for its territory.”
      Sequoyah Cnty. Rural Water Dist. No. 7, 191 F.3d at 1197
      (citing North Alamo Water Supply Corp., 90 F.3d at
      913 and Jennings Water, Inc., 895 F.2d at 315 (citing five federal
      courts which have held that § 1926 should be liberally interpreted to
      protect FmHA-indebted rural water associations from municipal
      encroachment)).




                                          12
          Case 1:20-cv-01207-RP Document 1 Filed 12/10/20 Page 13 of 20




      In addition to interpreting § 1926(b) broadly to “indicate a
      congressional mandate” that local governments not encroach upon the
      services provided by federally indebted water associations, regardless
      of the method of encroachment, the Fifth Circuit has gone so far as
      to designate “the service area of a federally indebted water
      association” as “sacrosanct”, emphasizing the virtually
      unassailable right of an indebted association to protection from
      municipal encroachment. North Alamo Water Supply Corp., 90 F.3d
      at 915; see also Bear Creek Water Ass'n, Inc., 816 F.2d at 1059
      (affirming that one dollar of debt would be enough to afford the statute's
      protection because Congress “literally proscribed interference by
      competing facilities ... ‘during the term of said loan’”).

El Oso Water Supply Corp. v. City of Karnes City, Tex., No. SA-10-CA-0819-OLG,

2011 WL 9155609, at *6 (W.D. Tex. Aug. 30, 2011), report and recommendation

adopted, No. CIV. SA-10-CA-819-OG, 2012 WL 4483877 (W.D. Tex. Mar. 19,

2012), judgment entered, No. SA10CA0819-0G, 2012 WL 4747680 (W.D. Tex.

Apr. 11, 2012) (Emphasis added) (Note: N. Alamo Water Supply Corp. v. City of San

Juan, Tex., 90 F.3d 910, 914 (5th Cir. 1996), was overruled on other grounds by

Green Valley Spec. Util. Dist. v. City of Schertz, Texas, 969 F.3d 460 (5th Cir.

2020)).

      26.     The Commissioners are precluded from re-litigating the issues decided

in Crystal Clear.

      Collateral estoppel, or issue preclusion, may be applied to bar
      relitigation of an issue previously decided by a court of competent
      jurisdiction where: (1) the issue under consideration is identical to that
      litigated in the prior action; (2) the issue was fully and vigorously
      litigated in the prior action; (3) the issue was necessary to support the
      judgment in the prior case; and (4) there is no special circumstance that
      would make it unfair to apply the doctrine. Winters v. Diamond

                                         13
        Case 1:20-cv-01207-RP Document 1 Filed 12/10/20 Page 14 of 20




      Shamrock Chem. Co., 149 F.3d 387, 391 (5th Cir. 1998)
      (quoting Copeland, et al. v. Merrill Lynch & Co., et al., 47 F.3d 1415,
      1422 (5th Cir. 1995)). “‘Complete identity of parties in the two suits
      is not required.’” Robin Singh Educ. Servs. Inc. v. Excel Test Prep
      Inc., 274 F. App'x 399, 404 (5th Cir. 2008) (quoting Terrell v.
      DeConna, 877 F.2d 1267, 1270 (5th Cir. 1989)). In Parklane Hosiery
      Co. v. Shore, 439 U.S. 322 (1979), the seminal Supreme Court case
      setting out the parameters of the offensive use of collateral estoppel—
      the type at issue here—the Court observed that “[t]he general rule
      should be that in cases ... [where] the application of offensive estoppel
      would be unfair to a defendant, a trial judge should not allow the use of
      offensive collateral estoppel.” Id. at 330–31. The Court emphasized,
      however, that the trial court has broad discretion to determine
      whether collateral estoppel is appropriately employed offensively
      to preclude issue relitigation. Id. at 331; see also Winters, 149 F.3d at
      392 (highlighting the Supreme Court's grant of broad discretion to trial
      court's determination of whether offensive collateral estoppel is
      appropriate).

Taylor v. Vaughn, No. A-15-CV-648-LY-ML, 2016 WL 11588707, at *5 (W.D.

Tex. July 25, 2016) (Emphasis added).

                                        Count 1

                 Violation of § 1983 – Commissioners and Urban

      27.    Rockett incorporates by reference all allegations above.

      28.    In order to state a cause of action under 42 U.S.C. § 1983, Rockett must

allege only that some person has threatened to deprive or has deprived it of a federal

right and that such person acted under color of state or territorial law. Gomez v.

Toledo, 446 U.S. 635, 640 (1980).

      29.    Rockett has a federal right under § 1926(b) to be protected from any

curtailment or limitation of its right to sell water within Rockett’s territory.

                                           14
        Case 1:20-cv-01207-RP Document 1 Filed 12/10/20 Page 15 of 20




      30.    Actions of the Commissioners and Urban constitute an attempt to

deprive Rockett of its § 1926(b) federal rights.

      31.    The actions of the Commissioners and Urban are conducted under color

of state law by virtue of their statutory power to decertify land situated within the

boundaries of Rockett’s CCN after Rockett became indebted on a loan which

qualified Rocket for § 1926(b) protection, and for which Rockett has made water

service available, as the term “made water service available” has been interpreted by

the Fifth Circuit and other Federal Circuit Courts of Appeal.

      32.    Rockett suffered or is in immediate jeopardy of suffering loss and

damage as a result of the wrongful acts of the Commissioners and Urban in

connection with the Decertification Petitions.

                                      Count 2

              Declaratory Judgment – § 1926(b) – All Defendants

      33.    Rockett incorporates by reference all allegations above.

      34.    This claim is brought pursuant to and in accordance with 28 U.S.C.

§§ 2201 and 2202 seeking a declaration of the rights and other legal relations of the

Parties under § 1926(b).

      35.    There exists an actual case or controversy between Rockett and all of

the Defendants concerning the Commissioners or Urban’s authority to decertify a

portion of Rockett’s CCN, namely to remove the land described in the



                                         15
        Case 1:20-cv-01207-RP Document 1 Filed 12/10/20 Page 16 of 20




Decertification Petitions from Rockett’s territory (its CCN) to allow Alamo,

CROIDC, ROIDC, FCS and Compass to obtain water service from another

competitive entity and/or whether such decertifications, if not directly prohibited,

will negatively affect Rockett’s rights under §1926(b) to be the exclusive water

service provider to the land specified in the Decertification Petitions.

      36.    Section 1926(b) prohibits decertification of any portion of Rockett’s

CCN if the decertification would function to limit or curtail the water service

provided or made available by Rockett or allow competition with Rockett within

Rockett’s CCN, or function to impair the collateral pledged to secure the federally

guaranteed loan referenced above or deprive the lender (CoBank) and guarantor

(USDA) of their rights in the collateral. Decertification of Rockett’s territory/CCN

is prohibited under the Fifth Circuit’s “bright-line” rule. City of Madison, Miss. v.

Bear Creek Water Ass'n, Inc., 816 F.2d 1057, 1059 (5th Cir. 1987). The threatened

decertification violates Rockett’s § 1926(b) rights and any order issued by the PUC

or Commissioners, if issued, shall be a nullity and of no force or effect.

      37.    Texas Water Code Section 13.254(a-6) (re-designated as Section

13.2541(d)) originally stated in pertinent part: “The utility commission may not deny

a petition received under Subsection (a-5) based on the fact that a certificate holder

is a borrower under a federal loan program.” Tex. Water Code § 13.254. Section

13.2541(d) now states: “The utility commission may not deny the petition based on



                                          16
        Case 1:20-cv-01207-RP Document 1 Filed 12/10/20 Page 17 of 20




the fact that the certificate holder is a borrower under a federal loan program.” Id.

This statutory language is void because it violates the Supremacy Clause. The

Commissioners were parties to Crystal Clear, and are bound by the judgment

entered in that case. Crystal Clear, 2019 WL 2453777. The Commissioners and

Urban are prohibited from disregarding the judgment entered in Crystal Clear

relative to the Decertification Petitions.

      38.    Regardless of whether the Texas Water Code explicitly directs the PUC

to disregard the provisions of § 1926(b), the PUC has no choice in the matter, as the

Constitution compels it to consider and comply with applicable federal law. See

Crystal Clear Spec. Util. Dist. v. Walker, No. A-17-CV-00254-LY, 2018 WL

6242370, at *4 (W.D. Tex. Nov. 29, 2018), report and recommendation adopted as

modified sub nom. Crystal Clear Special Util. Dist. v. Walker, No. 1:17-CV-254-

LY, 2019 WL 2453777 (W.D. Tex. Mar. 27, 2019).

      39.    The Texas statutes upon which the Decertification Petitions depend are

unconstitutional for the reason that they interfere with Rockett’s rights under

§ 1926(b). Any action by the Commissioners or Urban to decertify or remove

portions of Rockett’s CCN would frustrate an important federal statutory scheme

intended to promote rural development as codified in 7 U.S.C. § 1926.

      40.    The Texas statutes upon which the Decertification Petitions are

premised must be declared preempted, void, and unconstitutional because the



                                             17
           Case 1:20-cv-01207-RP Document 1 Filed 12/10/20 Page 18 of 20




statutes are in direct conflict with the purposes and objectives of § 1926(b). As a

result, the Commissioners and Urban have no authority to act upon the

Decertification Petitions relative to Rockett’s territory or CCN, and Alamo,

CROIDC, ROIDC, FCS and Compass, have no lawful right to pursue their

Decertification Petitions.

                                       Count 3

                         Injunctive Relief – All Defendants

      41.      Rockett incorporates by reference all allegations above.

      42.      Rockett does not have a proper and adequate remedy at law and

injunctive relief is a proper remedy for violation of § 1983 as well as for violations

of § 1926(b).

 Jury Demand – Rockett demands a jury trial as to all issues triable by jury.

                                        Prayer

      Rockett prays the Court grant the following relief:

      1.       The Court enter a declaration that Texas Water Code sections on which

the Decertification Petitions are based are preempted to the same extent and in the

same manner as that specified in Crystal Clear.

      2.       The Court enter a permanent injunction against all of the Defendants

from the further presentation, prosecution, consideration, or granting relief of the

pending Decertification Petitions.



                                           18
           Case 1:20-cv-01207-RP Document 1 Filed 12/10/20 Page 19 of 20




      3.       The Court award attorney fees and costs of this action in the form of a

judgment in favor of Rockett and against Defendants Alamo, CROIDC, ROIDC,

FCS and Compass.

      4.       The Court grant such other and additional relief as Rockett

demonstrates it is entitled.

                                  Respectfully submitted,

                                  ALLENSWORTH AND PORTER, L.L.P.
                                  100 Congress Avenue, Suite 700
                                  Austin, Texas 78701
                                  (512) 708-1250 Telephone
                                  (512) 708-0519 Facsimile


                                  By:_____ __________ _____________
                                        Matthew C. Ryan
                                        State Bar No. 24004901
                                        mcr@aaplaw.com
                                        Will W. Allensworth
                                        State Bar No. 24073843
                                        wwa@aaplaw.com
                                        Karly A. Houchin
                                        State Bar No. 24096601
                                        kah@aaplaw.com

                                  DOYLE HARRIS DAVIS & HAUGHEY
                                  Steven M. Harris, OBA #3913
                                  Michael D. Davis, OBA #11282
                                  2419 East Skelly Drive
                                  Tulsa, OK 74105
                                  (918) 592-1276
                                  (918) 592-4389 (fax)
                                  steve.harris@1926blaw.com
                                  mike.davis@1926blaw.com




                                          19
Case 1:20-cv-01207-RP Document 1 Filed 12/10/20 Page 20 of 20




                     THE LAW OFFICE OF JAMES W. WILSON
                     Maria Huynh
                     State Bar No. 24086968
                     103 W. Main Street
                     Allen, Texas 75013
                     (972) 727-9904
                     (972) 755-0904 (fax)
                     mhuynh@jww-law.com

                     ATTORNEYS FOR PLAINTIFF




                             20
